Exhibit 10.1

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is entered into as of
January 13, 2014 by and between Seacoast Banking Corporation of Florida, a
Florida corporation (the “Company”), and CapGen Capital Group III LP, a Delaware
limited partnership (the “Investor”).

RECITALS

WHEREAS, this Agreement is made pursuant to the Stock Purchase Agreement, dated
as of November 6, 2013, by and between the Company and the Investor, as amended
by that certain Amendment to Stock Purchase Agreement, dated as of November 12,
2013, by and between the Company and the Investor (collectively, the “Stock
Purchase Agreement”);

WHEREAS, pursuant to the Stock Purchase Agreement, subject to the terms and
conditions set forth therein, (a) the Investor has agreed to purchase from the
Company in a registered direct offering (the “Offering”) pursuant to the
Company’s registration statement on Form S-3, as supplemented by that certain
Prospectus Supplement, dated November 6, 2013, $25 million of shares (the
“Shares”) of the Company’s common stock, par value $0.10 (“Common Stock”), and
(b) the Company has agreed to issue and sell the Shares to the Investor; and

WHEREAS, as a condition to the consummation of the transactions contemplated by
the Stock Purchase Agreement, the Company has agreed to enter into this
Agreement in order to grant certain registration rights to the Investor, as set
forth below.

NOW, THEREFORE, in consideration of the foregoing promises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

SECTION 1. GENERAL

1.1 Definitions. As used in this Agreement, the following terms shall have the
following respective meanings:

“Affiliate” of any Person means any other Person controlling, controlled by or
under common control with such particular person or entity. The term “control”
(including the terms “controlling”, “controlled” and “under common control
with”) as used with respect to any Person means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise.

“Common Stock” has the meaning set forth in the recitals.

“Effective Time” means the Closing as defined in the Stock Purchase Agreement.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or similar
federal statute successor thereto, and the rules and regulations of the
Commission promulgated thereunder, as they each may, from time to time, be in
effect at the time.

“Form S-3” means a registration statement on Form S-3 under the Securities Act
as in effect on the date hereof or any successor or similar registration form
under the Securities Act subsequently adopted by the SEC which permits inclusion
or incorporation of substantial information by reference to other documents
filed by the Company with the SEC.



--------------------------------------------------------------------------------

“Holder” or “holder” means the Investor and any transferee thereof, which holds
of record and following notice to the Company and a proper transfer of Shares,
from time to time, Registrable Securities.

“New Stock” means Common Stock or securities convertible into or exchangeable
for Common Stock or which have voting rights or participation features with
Common Stock, offered in a public or nonpublic offering by the Company.

“Person” means any individual, corporation, partnership, sole proprietorship,
joint venture, limited liability company, business trust, joint stock company,
trust, association or unincorporated organization or any government or any
agency or political subdivision thereof.

“Qualified Equity Offering” means a public or nonpublic offering of New Stock
solely for cash and not pursuant to a Special Registration; provided, however,
that none of the following offerings shall constitute a Qualified Equity
Offering: (a) any offering pursuant to any stock purchase plan, dividend
reinvestment plan, stock ownership plan, stock option or equity compensation or
incentive plan or other similar plan where stock is being issued or offered to a
trust, other entity or otherwise, to or for the benefit of any employees,
potential employees, officers or directors of the Company, or (b) any offering
made as consideration pursuant to an acquisition or business combination
(whether structured as a merger or otherwise), a partnership or joint venture or
strategic alliance or investment by the Company or similar non-capital raising
transaction (but not an offering to raise capital to fund such an acquisition).

“Register,” “registered,” and “registration” shall refer to a registration
effected by preparing and filing a registration statement in compliance with the
Securities Act, and the declaration or ordering of effectiveness of such
registration statement.

“Registrable Securities” means (a) the Shares; (b) any other shares of Common
Stock held by the Holders and purchased from the Company directly or through an
underwriter or placement agents; and (c) any Common Stock of the Company issued
as (or issuable upon the conversion or exercise of any warrant, right, preferred
stock or other security which is issued after the Effective Time hereof as) a
dividend, stock split or other distribution or in connection with a combination
of shares, recapitalization, merger, consolidation or other reorganization with
respect to, or in exchange for or in replacement of, the Common Stock held by
the Holders, provided, however, that Registrable Securities shall not include
any shares of Common Stock which have been sold to the public by a Holder either
pursuant to a registration statement or Rule 144, or which have been sold in a
private transaction in which the transferor’s rights under this Agreement are
not assigned.

“Registrable Securities then outstanding” shall be the number of shares
determined by calculating the total number of shares of the Company’s Common
Stock that are Registrable Securities and either (a) are then issued and
outstanding or (b) are issuable pursuant to exercisable or convertible
securities.

“Registration Expenses” shall mean all fees and expenses incurred by the Company
relating to any registration, qualification or compliance pursuant to this
Agreement (including any Mandatory Registration or Shelf Registration),
including, without limitation, all registration and filing fees, exchange
listing fees, transfer agent’s and registrar’s fees, cost of distributing
prospectuses in preliminary and final form as well as any supplements thereto,
printing expenses, fees and disbursements of counsel for the Company, blue sky
fees and expenses, Financial Industry Regulatory Authority fees, expenses of the
Company’s independent accountants, and fees and expenses of underwriters
(excluding discounts and commissions) and any other Persons retained by the
Company, but shall not include Selling Expenses and the compensation of regular
employees of the Company, which shall be paid in any event by the Company.
Notwithstanding the foregoing, Registration Expenses shall include the
reasonable,

 

2



--------------------------------------------------------------------------------

documented, fees and expenses of one counsel chosen by the holders of a majority
of the Registrable Securities covered by such registration for such counsel
rendering services customarily performed by counsel for selling stockholders
that are submitted to the Company in writing.

“SEC” or “Commission” means the Securities and Exchange Commission or any
successor agency.

“Securities Act” shall mean the Securities Act of 1933, as amended, or similar
federal statute successor thereto, and the rules and regulations of the
Commission promulgated thereunder, as they each may, from time to time, be in
effect.

“Selling Expenses” shall mean all underwriting discounts, selling commissions
and stock transfer taxes applicable to the sale of Registrable Securities and
fees and disbursements of counsel for any Holder (other than the fees and
disbursements of counsel included in Registration Expenses).

“Shares” has the meaning set forth in the recitals.

“Special Registration” means the registration of (a) equity securities and/or
options or other rights in respect thereof solely registered on Form S-4 or Form
S-8 (or any successor or similar registration form under the Securities Act) or
(b) shares of equity securities and/or options or other rights in respect
thereof to be offered to directors, management, employees, potential employees,
consultants, customers, lenders or vendors of the Company or its direct or
indirect subsidiaries or in connection with dividend reinvestment or stock
purchase plans.

SECTION 2. REGISTRATION

2.1 Demand Registration and Shelf Registration.

(a) Subject to the conditions of this Section 2.1 so long as the Holders hold at
least 25% of the Shares purchased pursuant to the Stock Purchase Agreement or
resulting from such Shares by virtue of a stock split, stock dividend or
distribution in respect of such purchase by the Holders as of the date hereof,
if the Company shall receive a written request from the Holders that the Company
file a registration statement under the Securities Act covering the registration
of at least 25% of the Registrable Securities then outstanding or a lesser
percent if the anticipated aggregate offering price based on the then-current
market prices, net of underwriting discounts and commissions, would exceed
$6,250,000 and the lock-up period (the “Lock-Up”) in connection with the
Offering has expired by its terms at the end of the day on February 4, 2014,
then the Company shall, within 10 days of the receipt thereof, give written
confirmation of such request to the Holders, and subject to the limitations of
this Section 2.1, effect, as expeditiously as reasonably possible, the
registration under the Securities Act of all Registrable Securities that the
Holders request to be registered.

(b) The Company shall use its reasonable best efforts to file by April 30, 2014
with the SEC a registration statement on the applicable SEC form with respect to
the resale from time to time, whether underwritten or otherwise, of the
Registrable Securities by the Holders, unless the Shares may then be sold
without volume limitations under Rule 144 promulgated under the Securities Act
(“Rule 144”). The Company shall use its reasonable best efforts to promptly
respond to all SEC comments related to such registration statement but in any
event within two weeks of the receipt thereof, and shall use its reasonable best
efforts to obtain all such qualifications and compliances as may be so requested
and as would permit or facilitate the sale and distribution of all of the
Holders’ Registrable Securities, including causing such registration statement
to be declared effective by the SEC as soon as practicable after filing. The
Company shall use its reasonable best efforts to maintain the effectiveness of
the registration effected

 

3



--------------------------------------------------------------------------------

pursuant to this Section 2.1(b) at all times. The registration contemplated by
this Section 2.1(b) is referred to herein as the “Mandatory Registration.” The
Mandatory Registration shall be filed with the SEC in accordance with and
pursuant to Rule 415 promulgated under the Securities Act (or any successor rule
then in effect) (a “Shelf Registration”). So long as any such Shelf Registration
is effective as required herein and in compliance with the Securities Act and is
usable for resale of Registrable Securities, the Holders shall be entitled to
demand two takedowns (including underwritten takedowns, provided that (i) the
Registrable Securities requested to be included in such underwritten takedown
constitute at least 25% of the Registrable Securities then outstanding or
(ii) the anticipated aggregate offering price based on the then-current market
prices, net of underwriting discounts and commissions, would exceed $6,250,000
from the Shelf Registration. In connection with any such takedown, the Company
shall take all customary and reasonable actions that the Company would take in
connection with an underwritten registration pursuant to Section 2.1(a) or
Section 2.3 (including, without limitation, all actions referred to in
Section 2.5 necessary to effectuate such sale in the manner determined by the
holders of at least a majority of the Registrable Securities to be included in
such underwritten takedown). The Company shall use its reasonable best efforts
to cause the registration statement or statements filed on Form S-3 or any
similar short-form registration statement as the Company may elect to remain
effective until such date (the “Shelf Termination Date”) that is the earlier of
(i) the date on which all Registrable Securities included in the registration
statement shall have been sold or shall have otherwise ceased to be Registrable
Securities and (ii) the date on which all remaining Registrable Securities may
be sold during any 90 day period without any volume restriction pursuant to
Rule 144, after taking into account any Holder’s status as an affiliate of the
Company as determined by the counsel to the Company. In the event the Mandatory
Registration must be effected on Form S-1 or any similar long-form registration
as the Company may elect or is required to use, such registration shall
nonetheless be filed as a Shelf Registration and the Company shall use its
reasonable best efforts to keep such registration current and effective,
including by filing periodic post-effective amendments to update the financial
statements contained in such registration statement in accordance with
Regulation S-X promulgated under the Securities Act until the Shelf Termination
Date. The Company shall not include in the Mandatory Registration any securities
which are not Registrable Securities without the prior written consent of the
holders of at least a majority of the Registrable Securities included in such
registration.

(c) If a Holder intends to distribute the Registrable Securities covered by its
request by means of an underwriting or any underwritten takedown off the Shelf
Registration statement filed on Form S-3 or any similar short-form registration
statement pursuant to the Mandatory Registration, it shall so advise the Company
as a part of its request made pursuant to this Section 2.1 or any request
pursuant to Section 2.3 and the Company shall include such information in the
written confirmation or written notice referred to in Section 2.1(a) or
Section 2.1(b), as applicable. In such event, the right of any Holder to include
such Holder’s Registrable Securities in such registration or underwritten
takedown off the registration statement filed pursuant to the Mandatory
Registration shall be conditioned upon such Holder’s participation in such
underwriting and the inclusion of such Holder’s Registrable Securities in the
underwriting to the extent provided herein. All Holders proposing to distribute
their securities through such underwriting shall enter into an underwriting
agreement in customary form with the underwriter or underwriters selected for
such underwriting by the Company with the consent of the initiating Holder and
reasonably acceptable to the Company; provided that no holder of Registrable
Securities included in any underwritten registration or underwritten takedown
off the registration statement filed pursuant to the Mandatory Registration
shall be required to make any representations or warranties to the Company or
the underwriters (other than representations and warranties regarding such
holder, such holder’s title to the securities and such holder’s intended method
of distribution) or, without the consent of the Holder, to undertake any
indemnification obligations to the Company or the underwriters with respect
thereto, except as otherwise provided in Section 2.9 below.

 

4



--------------------------------------------------------------------------------

Notwithstanding any other provision of this Section 2.1 or Section 2.3, if the
managing underwriter advises the Company that marketing factors require a
limitation on the number of securities to be underwritten (including Registrable
Securities), then the Company shall so advise the holders of Registrable
Securities which would otherwise be included in such underwritten registration
or takedown off the registration statement, and the number of shares of
Registrable Securities that may be included in the underwriting shall be
allocated to the holders of such Registrable Securities on a pro rata basis
based on the number of Registrable Securities held by all such holders. Any
Registrable Securities excluded or withdrawn from such underwriting shall be
withdrawn from the registration.

(d) The Company shall not be required to effect a registration pursuant to this
Section 2.1 other than any Mandatory Registration required pursuant to
Section 2.1(b) above: (i) prior to the first anniversary date of the Closing
Date (as defined in the Stock Purchase Agreement); (ii) after the Company has
effected two registrations pursuant to this Section 2.1, and such registration
statements have been declared or ordered effective and kept effective by the
Company as required by Section 2.5(a) and at least 50% of the Registrable
Securities thereby are sold; (iii) during the period starting with the date
30 days prior to the Company’s good faith estimate of the date of filing of, and
ending on a date 90 days after the effective date of, a Company-initiated
registration; provided that the Company is actively employing in good faith all
reasonable best efforts to cause such registration statement to become
effective; (iv) if the Company shall furnish to the Holders requesting a
registration statement pursuant to this Section 2.1, a certificate signed by the
Chairman of the Board of Directors of the Company stating that in the good faith
and reasonable judgment of the Board of Directors of the Company, it would be
detrimental to the Company and its shareholders for such registration statement
to be effected at such time (but excluding any detriment to the Company and its
shareholders solely as a result of its effect on the share price), in which
event the Company shall have the right to defer the filing of such registration
statement for a period of not more than 90 days after receipt of the request by
the Holders; provided that such right to delay a request shall be exercised by
the Company not more than twice in any 12 month period; or (v) if the Holders
propose to dispose of shares of Registrable Securities that may be immediately
registered on Form S-3 pursuant to a request made pursuant to Section 2.3 below.
Notwithstanding the foregoing, any expenses in connection with such registration
or attempted registration shall be Registration Expenses.

(e) The Company may include in any registration pursuant to this Section 2.1
other securities for sale for its own account or for the account of any other
Person; provided that, if the managing underwriter for the offering shall
determine that the number of shares proposed to be offered in such offering
would be reasonably likely to adversely affect such offering, then the
securities to be sold by the Holders shall be included in such registration
before any securities proposed to be sold for the account of the Company or any
other Person.

2.2 Piggyback Registrations.

(a) Subject to the terms and conditions of the Lock-Up, the Company shall notify
each Holder who holds Registrable Securities in writing at least ten (10) days
prior to the filing of any registration statement under the Securities Act for
purposes of a public offering of securities of the Company (whether in
connection with a public offering of securities by the Company, a public
offering of securities by shareholders of the Company, or both, but excluding
any registration relating to an offering excluded from a Qualified Equity
Offering or which is a Special Registration, or a registration on any
registration form that does not permit secondary sales) and shall afford each
such Holder an opportunity to include in such registration statement all or part
of the Registrable Securities held by such Holder. Each Holder desiring to
include in any such registration statement all or any part of the Registrable
Securities held by such Holder shall, within five (5) days after receipt of the
above-described notice from the Company, so notify the Company in writing. Such
notice shall state such Holder’s desire to include all or

 

5



--------------------------------------------------------------------------------

a part of the Registrable Securities held by such Holder in the registration
statement. If a Holder decides not to include all of its Registrable Securities
in any registration statement thereafter filed by the Company, such Holder shall
nevertheless continue to have the right to include any Registrable Securities in
any subsequent registration statement or registration statements as may be filed
by the Company with respect to offerings of its securities, all upon the terms
and conditions set forth herein.

(b) Underwriting. If the registration statement under which the Company gives
notice under this Section 2.2 is for an underwritten offering, the Company shall
so advise in such notice the Holders who hold Registrable Securities. In such
event, the right of any such Holder to be included in a registration pursuant to
this Section 2.2 shall be conditioned upon such Holder’s participation in such
underwriting and the inclusion of the Registrable Securities such Holder desires
to include in such registration in the underwriting. All Holders proposing to
distribute their Registrable Securities through such underwriting shall enter
into an underwriting agreement in customary form with the underwriter or
underwriters selected for such underwriting by the Company.

Notwithstanding any other provision of this Agreement, if the managing
underwriter determines in good faith that marketing factors require a limitation
of the number of shares to be underwritten in a registration statement pursuant
to this Section 2.2, the number of shares that may be included in such
underwriting shall be allocated first to the Company; second, to all Holders who
are entitled to participate and who have elected to participate in the offering
pursuant to the terms of this Agreement, on a pro rata basis based upon the
total number of shares held by each such participating Holder that are subject
to piggyback registration rights pursuant hereto; and third, to any other
shareholder of the Company on a pro rata basis.

If any Holder disapproves of the terms of any such underwriting, such Holder may
elect to withdraw therefrom by written notice to the Company and the managing
underwriter, delivered at least ten (10) calendar days prior to the effective
date of the registration statement or in the case of a registration statement on
Form S-3 or similar short-form registration statement, by the close of business
on the first business day after the public notice of an offering or if the
offering is publicly announced at the beginning of a business day, 4:00 P.M.
Eastern Time on such day.

(c) Right to Terminate Registration. The Company shall have the right for any
reason to terminate or withdraw any registration initiated by it under this
Section 2.2 prior to the effectiveness of such registration whether or not any
Holder has elected to include securities in such registration. The Registration
Expenses of such withdrawn registration shall be borne by the Company in
accordance with Section 2.4.

(d) The Company shall not grant to any other Person the right to request the
Company to register any shares of Common Stock in a piggyback registration
unless such rights are consistent with the provisions hereof.

2.3 Form S-3 Registration. In case the Company shall receive at any time after
the expiration of the Lock-Up from the Investor, so long as the Investor and its
Affiliates hold at least 25% of the Shares held by the Investor and its
Affiliates as of the date hereof, a written request or requests that the Company
effect a registration on Form S-3 or any similar short-form registration
statement with respect to all or a part of the Registrable Securities owned by
the Holders, and provided the Company is then eligible to use Form S-3 or
similar short-form registration statement, the Company will:

(a) promptly give written notice of the proposed registration, and any related
qualification or compliance, to all Holders holding Registrable Securities; and

 

6



--------------------------------------------------------------------------------

(b) as soon as practicable, (i) file such registration statement, if the Company
is then eligible to use Form S-3 or any similar short-form registration
statement and use its commercially reasonable best efforts to have such
registration statement declared effective, (ii) promptly respond to all SEC
comments related to such registration statement but in any event within two
(2) weeks of the receipt thereof, (iii) obtain all such qualifications and
compliances as may be so required and as would permit or facilitate the sale and
distribution of all or such portion of the Holders’ Registrable Securities as
are specified in a written request timely given after receipt of the written
notice from the Company given pursuant to Section 2.3(a), including causing such
registration statement to be declared effective by the SEC as soon as
practicable, and (iv) maintain the effectiveness of the registration statement
effected pursuant to this Section 2.3 at all times, subject only to the
limitations on effectiveness set forth in Section 2.5; provided, however, that
the Company shall not be obligated to effect any such registration,
qualification or compliance pursuant to this Section 2.3: (i) prior to the first
anniversary date of the Closing Date (as defined in the Stock Purchase
Agreement); (ii) if Form S-3 is not available for such offering by the Holders;
(iii) if the Holders, together with the holders of any other securities of the
Company entitled to inclusion in such registration, propose to sell Registrable
Securities and such other securities (if any) at an anticipated aggregate
offering price to the public of less than six million two hundred and fifty
thousand dollars ($6,250,000); or (iv) if the Company shall furnish to the
Holders a certificate signed by the Chairman of the Board of Directors of the
Company stating that in the good faith and reasonable judgment of the Board of
Directors of the Company, it would be detrimental to the Company and its
shareholders for such Form S-3 registration to be effected at such time (but
excluding any detriment to the Company and its shareholders solely as a result
of its effect on the share price), in which event the Company shall have the
right to defer the filing of the Form S-3 registration statement for a period of
not more than 90 days after receipt of the request of the Holders or the under
this Section 2.3; provided, that such right to delay a request shall be
exercised by the Company not more than twice in any 12 month period; or
(iv) after the Company has effected two registrations on Form S-3 pursuant to
this Section 2.3 and such registrations have been declared effective.
Notwithstanding the foregoing, any expenses in connection with such registration
or attempted registration shall be Registration Expenses.

(c) Subject to the foregoing, the Company shall file a Form S-3 registration
statement covering the Registrable Securities and other securities so requested
to be registered as soon as reasonably practicable after receipt of the request
or requests of the Holders. Registrations effected pursuant to this Section 2.3
shall not be counted as a demand for registration or registrations effected
pursuant to Sections 2.1 or 2.2, respectively.

(d) The Company shall not grant to any other Person the right to request the
Company to register any shares of Common Stock in a registration on Form S-3 or
similar short-form registration statement unless such rights are consistent with
the provisions hereof, except in the case of a registration statement on Form
S-3 or similar short-form registration statement filed to register any shares of
Common Stock issued in connection with a Special Registration or in connection
with an offering excluded from a Qualified Equity Offering.

2.4 Expenses of Registration. Except as specifically provided herein, all
Registration Expenses incurred in connection with any registration,
qualification or compliance hereunder shall be borne by the Company. The
obligation of the Company to bear Registration Expenses shall apply irrespective
of whether a registration, once properly demanded or requested, becomes
effective or is withdrawn or suspended. All Selling Expenses incurred in
connection with any registrations hereunder shall be borne by the holders of the
securities so registered pro rata on the basis of the number of shares so
registered. Notwithstanding the foregoing, the Company shall not, however, be
required to pay for expenses of any registration proceeding begun pursuant to
Section 2.1 or Section 2.3, the request of which has been subsequently withdrawn
by the Holders unless (a) the Company has requested the Holders to withdraw such
request or the Company and the Holders jointly determine that such request
should be withdrawn,

 

7



--------------------------------------------------------------------------------

(b) the withdrawal is based upon material adverse information concerning the
Company that the Company had not publicly revealed at least forty-eight
(48) hours prior to the request for registration or that the Company had not
otherwise notified the Holders of at the time of such request for registration
or (c) the Holders of a majority of Registrable Securities, as the case may be,
agree to forfeit their right to one requested registration pursuant to
Section 2.1 or Section 2.3, as applicable, in which event such right shall be
forfeited.

If the Holders are required to pay the Registration Expenses, such expenses
shall be borne by the Holder of securities (including Registrable Securities)
requesting such registration in proportion to the number of shares for which
registration was requested and effected. If the Company is required to pay the
Registration Expenses of a withdrawn offering pursuant to clause (a) above, then
the Holders shall not forfeit their rights pursuant to Section 2.1 or
Section 2.3.

2.5 Obligations of the Company. In the case of a Mandatory Registration and
whenever required to effect the registration of any Registrable Securities, the
Company shall, as expeditiously as practicable:

(a) In the case of a Mandatory Registration, prepare and file with the SEC a
registration statement, and all amendments and supplements thereto and related
prospectuses and issuer free writing prospectuses as may be necessary to comply
with applicable securities laws with respect to such Registrable Securities and
use its reasonable best efforts to cause such registration statement to become
effective, provided that before filing a registration statement or prospectus or
any amendments or supplements thereto and issuer free writing prospectuses, the
Company shall furnish to the one counsel selected by the Holders of a majority
of the Registrable Securities covered by such registration statement copies of
all such documents proposed to be filed and give such counsel a reasonable
opportunity to review and comment on such documents before they are filed and
the opportunity to object to any information pertaining to the Holders that is
contained therein, and the Company shall make any changes with respect to
information regarding the Holders as reasonably requested by such counsel to
such documents prior to filing.

(b) Prepare and file with the SEC a registration statement, and all amendments
and supplements thereto and related prospectuses and issuer free writing
prospectuses as may be necessary to comply with applicable securities laws with
respect to such Registrable Securities and use all reasonable best efforts to
cause such registration statement to become effective, provided that, before
filing a registration statement or prospectus or any amendments or supplements
thereto and issuer free writing prospectuses, the Company shall furnish to the
counsel selected by the holders of a majority of Registrable Securities covered
by such registration statement copies of all such documents proposed to be filed
and give such counsel a reasonable opportunity to review and comment on such
documents before they are filed and the opportunity to object to any information
pertaining to the Holders that is contained therein, and the Company shall make
any changes reasonably requested by such counsel to such documents prior to
filing, notify in writing each holder of the effectiveness of each registration
statement filed hereunder, and, upon the request of the holders of a majority of
the Registrable Securities registered thereunder, keep such registration
statement effective for up to 180 days or, if earlier, until the holder or
holders have completed the distribution related thereto, or, a period ending on
the earlier of (i) the date on which all Registrable Securities included in the
registration statement shall have been sold or shall have otherwise ceased to be
Registrable Securities and (ii) the date on which all remaining Registrable
Securities may be sold during any 90 day period without any volume restriction
pursuant to Rule 144, after taking into account any holder’s status, if any, as
an affiliate of the Company as determined by the Company.

(c) Furnish to the selling Holders such number of copies of a prospectus,
including a preliminary prospectus, and each amendment and supplement thereto,
in conformity with the requirements of the Securities Act, and such other
documents as they may reasonably request in order to facilitate the disposition
of Registrable Securities owned by them.

 

8



--------------------------------------------------------------------------------

(d) Use its reasonable best efforts to register and qualify the securities
covered by such registration statement under such other securities or Blue Sky
laws of such jurisdictions as shall be reasonably requested by the selling
Holders; provided that the Company shall not be required in connection therewith
or as a condition thereto to qualify to do business or to file a general consent
to service of process in any such jurisdictions.

(e) In the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing underwriter of such offering. Each Holder participating in such
underwriting shall also enter into and perform its obligations under such an
agreement.

(f) Promptly notify each Holder who holds Registrable Securities covered by such
registration statement at any time when a prospectus relating thereto is
required to be delivered under the Securities Act of the happening of any event
as a result of which the prospectus included in such registration statement, as
then in effect, includes an untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances under which they
were made and, at the request of the holders of a majority of the Registrable
Securities covered by such registration statement, the Company shall promptly
prepare and furnish to each such Holder a reasonable number of copies of a
supplement or amendment to such prospectus so that, as thereafter delivered to
the purchasers of such Registrable Securities, such prospectus shall not contain
an untrue statement of a material fact or omit to state any fact necessary to
make the statements therein not misleading in light of the circumstances under
which they were made.

(g) Use its reasonable best efforts to furnish, on the date that such
Registrable Securities are delivered to the underwriters for sale, if such
securities are being sold through underwriters, (i) an opinion, dated as of such
date, of the counsel representing the Company for the purposes of such
registration, in form and substance as is customarily given to underwriters in
an underwritten public offering, addressed to the underwriters, if any, and
(ii) a “comfort” letter dated as of such date, from the independent registered
public accountants of the Company, in form and substance as is customarily given
by independent registered public accountants to underwriters in an underwritten
public offering addressed to the underwriters.

(h) Promptly notify each Holder who holds Registrable Securities covered by such
registration statement in the event of the issuance of any stop order suspending
the effectiveness of a registration statement, or any order suspending or
preventing the use of any related prospectus or suspending the qualification of
any equity securities included in such registration statement for sale in any
jurisdiction, and use its reasonable best efforts promptly to obtain the
withdrawal of such order.

2.6 Suspension of Sales. Upon receipt of written notice from the Company that a
registration statement or prospectus contains an untrue statement of a material
fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances under which they were made (a “Misstatement”), each Holder who
holds Registrable Securities shall forthwith discontinue disposition of
Registrable Securities until such Holder has received copies of the supplemented
or amended prospectus that corrects such Misstatement, or until such Holder is
advised in writing by the Company that the use of the prospectus may be resumed,
and, if so directed by the Company, such Holder shall deliver to the Company (at
the Company’s expense) all copies, other than permanent file copies then in such
Holder’s possession, of the prospectus covering such Registrable Securities
current at the time of receipt of such notice. The total number of days that any
such suspension may be in effect in any 180 day period shall not exceed 45 days.

 

9



--------------------------------------------------------------------------------

2.7 Termination of Registration Rights. A Holder’s registration rights shall
expire if all Registrable Securities held by such Holder (and its Affiliates,
partners, members and former members) may be sold without any volume restriction
under Rule 144 during any 90 day period after taking into account any Holders’
status as an affiliate of the Company as determined by the Company.

2.8 Delay of Registration; Furnishing Information.

(a) No Holder shall have any right to obtain or seek an injunction restraining
or otherwise delaying any such registration as the result of any controversy
that might arise with respect to the interpretation or implementation of this
Section 2.

(b) It shall be a condition precedent to the obligations of the Company to take
any action pursuant to Sections 2.1, Section 2.2 or Section 2.3 that the selling
Holders shall furnish to the Company such information regarding themselves, the
Registrable Securities held by them and the intended method of disposition of
such securities as shall be required to effect the registration of their
Registrable Securities.

(c) The Company shall have no obligation with respect to any registration
requested pursuant to Section 2.1 or Section 2.3 (except that any expenses in
connection with such registration or attempted registration shall be
Registration Expenses) if the number of shares or the anticipated aggregate
offering price of the Registrable Securities to be included in the registration
does not equal or exceed the number of shares or the anticipated aggregate
offering price required to originally trigger the Company’s obligation to
initiate such registration as specified in Section 2.1 or Section 2.3, whichever
is applicable.

2.9 Indemnification. In the event any Registrable Securities are included in a
registration statement under this Section 2:

(a) To the extent permitted by law, the Company will indemnify and hold harmless
each Holder, any underwriter (as defined in the Securities Act) or placement
agent for such Holder and each Person, if any, who controls such Holder,
underwriter or placement agent within the meaning of the Securities Act or the
Exchange Act, against any losses, claims, damages, or liabilities (joint or
several) to which they may become subject under the Securities Act, or the
Exchange Act or other federal or state law, insofar as such losses, claims,
damages, or liabilities (or actions in respect thereof) arise out of or are
based upon any of the following statements, omissions or violations
(collectively, a “Violation”): (i) any untrue statement or alleged untrue
statement of a material fact contained in such registration statement, including
any preliminary prospectus or final prospectus contained therein or any
amendments or supplements thereto except any information provided by or on
behalf of any Holder, or underwriter or placement agent or for which any Holder
or underwriter or placement agent was responsible, (ii) the omission or alleged
omission to state therein a material fact required to be stated therein, or
necessary to make the statements therein not misleading, except for any omission
or alleged omission in information provided by or on behalf of a Holder,
underwriter or placement agent or for which any Holder, underwriter or placement
agent was responsible or (iii) any violation or alleged violation by the Company
of the Securities Act, the Exchange Act, any state securities law or any rule or
regulation promulgated under the Securities Act, the Exchange Act or any state
securities law; and the Company will pay to each such Holder, underwriter,
placement agent or controlling person, as accrued, any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such loss, claim, damage, liability, or action; provided, however, that the
indemnity agreement contained in this Section 2.9(a) shall not apply to amounts
paid in settlement of any such loss, claim, damage, liability, or action if such
settlement is effected without the prior written consent of the Company.

 

10



--------------------------------------------------------------------------------

(b) To the extent permitted by law and provided that such Holder is not entitled
to indemnification pursuant to Section 2.9(a) above with respect to such matter,
each selling Holder (severally and not jointly) will indemnify and hold harmless
the Company, each of its directors, each of its officers who has signed the
registration statement, each Person, if any, who controls the Company within the
meaning of the Securities Act or the Exchange Act, any underwriter, placement
agent and any other Holder selling securities in such registration statement and
any controlling Person of any such underwriter, placement agent or other Holder,
against any losses, claims, damages, or liabilities to which any of the
foregoing persons may become subject under the Securities Act, the Exchange Act
or other federal or state law, insofar as such losses, claims, damages, or
liabilities (or actions in respect thereof) arise out of or are based upon any
(i) untrue statement or alleged untrue statement of a material fact regarding
such Holder and provided in writing by such Holder which is contained in such
registration statement, including any preliminary prospectus or final prospectus
contained therein or any amendments, supplements or free writing prospectuses
thereto or (ii) the omission or alleged omission to state therein a material
fact required to be stated therein, or necessary to make the statements therein
not misleading, in each case to the extent (and only to the extent) that such
untrue statement or alleged untrue statement or omission or alleged omission was
made in such registration statement, preliminary or final prospectus, amendment,
supplement or free writing prospectuses thereto, in reliance upon and in
conformity with written information furnished by such Holder or its
representatives expressly for use in connection with such registration
statement; and each such Holder will pay the Company or such underwriter,
placement agent, other Holder or controlling Person, as accrued, any legal or
other expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability, or action as a result of such
Holder’s untrue statement or omission; provided, however, that the indemnity
agreement contained in this Section 2.9(b) shall not apply to amounts paid in
settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the Holders unless such settlement
by the claimant releases the Holders from any further loss, claim, damage,
liability or action arising from the matters giving rise to the claim or action;
provided, that, (x) the indemnification obligations in this Section 2.9(b) shall
be individual and several and not joint for each Holder and (y) in no event
shall the aggregate of all indemnification payments by and Holder under this
Section 2.9(b) exceed the net proceeds from the offering received by such
Holder.

(c) Promptly after receipt by an indemnified party under this Section 2.9 of
notice of the commencement of any claim or action (including any governmental
action), such indemnified party will, if a claim in respect thereof is to be
made against any indemnifying party under this Section 2.9, deliver to the
indemnifying party a written notice of the commencement thereof and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume the defense thereof with counsel mutually
satisfactory to the parties; provided, however, that an indemnified party
(together with all other indemnified parties which may be represented without
conflict by one counsel) shall have the right to retain one separate counsel,
with the reasonable fees and expenses of such counsel to be paid by the
indemnifying party, if representation of such indemnified party by the counsel
retained by the indemnifying party would be inappropriate due to actual or
potential differing interests between such indemnified party and any other party
represented by such counsel in such proceeding. The failure to deliver written
notice to the indemnifying party within a reasonable time of the commencement of
any such action shall not relieve such indemnifying party of any liability to
the indemnified party under this Section 2.8, except to the extent such failure
to give notice has a material adverse effect on the ability of the indemnifying
party to defend such action.

 

11



--------------------------------------------------------------------------------

(d) If the indemnification provided for in this Section 2.9 is held by a court
of competent jurisdiction to be unavailable to an indemnified party with respect
to any loss, liability, claim, damage or expense referred to therein, then the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such loss, liability, claim, damage, or expense in such proportion as
is appropriate to reflect the relative fault of the indemnifying party on the
one hand and of the indemnified party on the other in connection with the
statements or omissions that resulted in such loss, liability, claim, damage, or
expense as well as any other relevant equitable considerations. The relative
fault of the indemnifying party and of the indemnified party shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission to state a material fact relates to
information supplied by the indemnifying party or by the indemnified party and
the parties’ relative intent, knowledge, access to information, and opportunity
to correct or prevent such statement or omission. Notwithstanding the foregoing,
the amount any Holder will be obligated to contribute pursuant to this
Section 2.9(d) will be limited to an amount equal to the per share offering
price (less any underwriting discount and commissions) multiplied by the number
of shares sold by such Holder pursuant to the registration statement which gives
rise to such obligation to contribute (less the aggregate amount of any damages
which such Holder has otherwise been required to pay in respect of such loss,
liability, claim, damage, or expense or any substantially similar loss,
liability, claim, damage, or expense arising from the sale of such Registrable
Securities). No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) will be entitled to contribution
hereunder from any person who was not guilty of such fraudulent
misrepresentation.

(e) Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with the underwritten public offering are in conflict with
the foregoing provisions, the provisions in the underwriting agreement shall
control; provided that the indemnification provisions of the Holders in any
underwriting agreement may not conflict with the provisions of this Section 2.9
without the consent of the Holders.

(f) The obligations of the Company and the Holders under this Section 2.9 shall
survive the completion of any offering of shares of Common Stock in a
registration statement under this Section 2, and otherwise.

2.10 “Market Stand-Off’ Agreement; Agreement to Furnish Information. Each Holder
hereby agrees that such Holder shall not sell, transfer, make any short sale of,
grant any option for the purchase of, or enter into any hedging or similar
transaction with the same economic effect as a sale of, any Common Stock (or
other securities) of the Company held by such Holder (other than those included
in the registration) for a period specified by the representative of the
underwriters of Common Stock (or other securities) of the Company not to exceed
10 days prior to and 90 days following the effective date of a registration
statement of the Company filed under the Securities Act that includes any
Registrable Securities of the Holders; provided that the executive officers and
directors of the Company enter into similar agreements and only if such Persons
remain subject thereto (and are not released from such agreement) for such
90 day period. Each Holder agrees to execute and deliver such other agreements
as may be reasonably requested by the Company or the underwriter which are
consistent with the foregoing or which are necessary to give further effect
thereto.

In addition, if requested by the Company or the representative of the
underwriters of Common Stock (or other securities) of the Company, each Holder
shall provide, within 10 days of such request, such information as may be
required by the Company or such representative in connection with the completion
of any public offering of the Company’s securities pursuant to a registration
statement filed under the Securities Act.

 

12



--------------------------------------------------------------------------------

The obligations described in this Section 2.10 shall not apply to a registration
relating solely to employee benefit plans on Form S-1 or Form S-8 or similar
forms that may be promulgated in the future, or a registration relating solely
to a Rule 145 transaction on Form S-4 or similar forms that may be promulgated
in the future. The Company may impose stop-transfer instructions with respect to
the shares of Common Stock (or other securities) subject to the foregoing
restriction until the end of said 90 day period.

2.11 Rule 144 Reporting. With a view to making available to the Holders the
benefits of certain rules and regulations of the SEC which may permit the sale
of the Registrable Securities to the public without registration, the Company
agrees to use its reasonable best efforts to:

(a) make and keep public information available, as those terms are understood
and defined in Rule 144 or any similar or analogous rule promulgated under the
Securities Act, at all times after the effective date of this Agreement;

(b) file with the SEC, in a timely manner, all reports and other documents
required of the Company under the Exchange Act; and

(c) so long as a Holder owns any Registrable Securities, furnish to such Holder
promptly upon request: a written statement by the Company as to its compliance
with the reporting requirements of Rule 144 and of the Exchange Act; a copy of
the most recent annual or quarterly report of the Company; and such other
reports and documents as a Holder may reasonably request in availing itself of
any rule or regulation of the SEC allowing it to sell any such securities
without registration.

SECTION 3. MISCELLANEOUS

3.1 Successors and Assigns. Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective successors and assigns of the parties (including any transferees
of any shares of Registrable Securities). In addition, whether or not any
express assignment shall have been made, the provisions of this Agreement which
are for the benefit of the Holders as such shall be for the benefit of, and
enforceable by, any subsequent Holder. Nothing in this Agreement, express or
implied, is intended to confer upon any Person other than the parties hereto or
their respective successors and assigns (including any transferees of any shares
of Registrable Securities) or any subsequent Holder any rights, remedies,
obligations, or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.

3.2 Governing Law. This Agreement shall be governed by and construed under the
laws of the State of New York without regard to its conflicts of laws rules.

3.3 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

3.4 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

3.5 Notices. Unless otherwise provided, any notice required or permitted under
this Agreement shall be given in writing and shall be deemed effectively given
upon personal delivery to the party to be notified or upon deposit with the
United States Post Office, by registered or certified mail, postage prepaid and
addressed to the party to be notified at the address indicated for such party on
the signature page hereof, or at such other address as such party may designate,
or by delivery with a reliable overnight delivery service by three (3) days’
advance written notice to the other parties.

 

13



--------------------------------------------------------------------------------

3.6 Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Holders as long as the Holders hold
Registrable Securities. Any amendment or waiver effected in accordance with this
paragraph shall be binding upon each holder of any Registrable Securities then
outstanding and the Company.

3.7 Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

3.8 Aggregation of Stock. All shares of Registrable Securities held or acquired
by any Holders which are Affiliates shall be aggregated together for the purpose
of determining the availability of any rights under this Agreement.

3.9 Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement between the parties with regard to the subject
matter hereof.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused and this Agreement to be
executed by their respect undersigned officers thereunder duly authorizing as of
the date set forth in the first paragraph hereof.

 

 

SEACOAST BANKING

CORPORATION OF FLORIDA

  By:  

 /s/ Dennis S. Hudson, III

    Name:   Dennis S. Hudson, III     Title:   Chairman and Chief Executive
Officer

    Address:  

815 Colorado Avenue

Stuart, Florida 34994

Attention: Dennis S. Hudson, III

 

 

CAPGEN CAPITAL GROUP III LP

CAPGEN CAPITAL GROUP III LLC,

THE GENERAL PARTNER OF CAPGEN

CAPITAL GROUP III LP

  By:  

 /s/ John P. Sullivan

    Name:   John P. Sullivan     Title:   Managing Director

    Address:  

120 West 45th Street, Suite 1010

New York, New York 10036

Attention: John P. Sullivan